DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               TARA TILLETT,
                                 Appellant,

                                      v.

                               SEAN HIDDEN,
                                 Appellee.

                               No. 4D20-2529

                               [April 22, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Scott    Suskauer,      Judge;   L.T.    Case     No.
502019DR005738XXXXNB.

  Jonathan M. Galler of the Law Offices of John T. Christiansen, P.L.,
West Palm Beach, for appellant.

    Ralph T. White of the Law Offices of R.T. White, Palm Beach Gardens,
for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and CIKLIN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.